Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-10 are pending in the present application with claims 1, 7, and 10 being independent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. No. 2020/0046244 to Alam et al. (“Alam”):
	Regarding claim 1, Alam discloses a system for detection of valvular heart disorders (Figure 1, [0026], and [0054] illustrate/disclose a system for classifying heart sound signals as a , the system comprising: 
a recording unit configured to record a set of heart sounds (step 202 in Figure 2 illustrates how heart sound signals are received (which would be recorded by some recording unit)) and store the set of heart sounds in a database ([0028] notes how the heart sounds are stored in database 108); and 
a control unit comprising one or more processors (processor 104 in Figure 1) and a memory operatively coupled with the one or more processors (memory 102 in Figure 1), the memory storing instructions ([0026] notes that instructions are stored in the memory) executable by the one or more processors to enable the control unit to: 
segment the set of heart sounds into a plurality of slices, each of a predetermined length, where each of the plurality of slices comprises at least one audio slice (step 204 in Figure 2 illustrates how the heart sounds are split into a plurality of windows (audio slices) where [0039] notes how each is of a particular length); 
convert the at least one audio slice into corresponding one or more spectrograms ([0040]-[0041] discuss applying FFT to obtain spectrogram image); 
obtain at least one feature vector corresponding to the one or more spectrograms ([0038] and [0049] discuss spectrogram features while [0041] notes how the spectrogram image is of mxn dimensions; accordingly, there would be at least one feature vector in such image corresponding to the spectrogram); 
compare the obtained at least one feature vector with a predetermined set of feature vectors stored in the database ([0049] discusses inputting the features into one ; and 
classify each of the one or more spectrograms into any or a combination of a normal spectrogram and an abnormal spectrogram, based on said comparison of the obtained feature vector with the predetermined set of feature vectors, to obtain classification scores associated with the one or more spectrograms ([0049] and [0054] note how the one or more deep neural networks classify the heart sounds as normal or murmur (abnormal) which would be based on the above-noted comparison of the obtained feature vector and the predetermined set of feature vectors (training data) while [0059] notes how a plurality of probabilities (scores) associated with the classifications are obtained; also, as the heart sound are converted into spectrograms per [0040]-[0041] as noted above, then the classification is also of the spectrograms).

Regarding claim 2, Alam discloses the system as claimed in claim 1, further including wherein the one or more spectrograms are time-based spectrograms (as spectrograms present signal frequency versus time, then the spectrogram of [0040]-[0041] is time-based).

Regarding claim 3, Alam discloses the system as claimed in claim 1, further including wherein the control unit is configured to classify, using a deep convolutional neural network (CNN) trained model ([0049] notes how the classification is performed using a CNN), each of the one or more spectrograms into any or a combination of the normal spectrogram and the abnormal spectrogram ([0054] notes how the one or more deep neural networks classify the heart sounds as normal or murmur (abnormal); also, as the heart sound are converted into spectrograms per [0040]-[0041] as noted above, then the classification is also of the spectrograms).

Regarding claim 6, Alam discloses the system as claimed in claim 1, further including wherein the valvular heart disorders comprises at least one of a murmur and an arrhythmia ([0004] and [0054] note that the disorder is a murmur), and wherein the murmur is at least one of a systolic murmur, late systolic murmur, holosystolic murmur and early diastolic murmur ([0005] notes how the murmur can be systolic or diastolic).

	Claims 7 and 8 are rejected in view of Alam as respectively discussed above in relation to claims 1 and 3.

	Claim 10 is rejected in view of Alam as discussed above in relation to claim 1.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0046244 to Alam et al. (“Alam”) in view of NPL “Normal/Abnormal Heart Sound Recordings Classification Using Convolutional Neural Network” to Nilanon et al. (“Nilanon”):
Regarding claim 4, Alam discloses the system as claimed in claim 3, further including wherein the system is configured to: 
...
store, in the database, an audio slice corresponding to an obtained higher classification score ([0059] notes how the highest probability (score) can be used to determine the classification while the plurality of audio windows/slices (which would include the slice/window corresponding to the higher probability/score) would be stored in the database as the system is implemented on a computer per Figure 1 and [0026]-[0028]).
However, Alam appears to be silent regarding the system being configured to compute any or a combination of a mean and standard deviation of the classification scores to remove any deviation, if present, in the classification scores.
Nevertheless, Nilanon teaches (section 2.4 on page 587) that it was known in the healthcare informatics art to compute a mean of predicted heart sound classification values for purposes of breaking a tie when equal numbers of samples are predicted to be normal and abnormal, thereby providing a classification of a patient’s heart sounds.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have computed a mean of the probabilities/scores of Alam as taught by Nilanon to advantageously provide a classification of a patient’s heart sounds when equal numbers of samples are predicted to be normal and abnormal.  Furthermore, making use of a mean of the scores/probabilities/values would limit/remove deviations in the scores.

Regarding claim 5, the Alam/Nilanon combination discloses the system as claimed in claim 4, further including wherein the CNN trained model is configured to, based on any or a combination of the classification scores, the mean and the standard deviation of the classification scores, detect at least one of heart sound patterns and valvular heart disorders (the probabilities/scores per [0059] of Alam are used to determine the normal or murmur classification which are heart sound patterns).

	Claim 9 is rejected in view of the Alam/Nilanaon combination as discussed above in relation to claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 disclose various manners of recording, analyzing, and classifying various sounds (e.g., heart, lung) using windowing, feature extraction, and machine learning to detect abnormal conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686